Case 6:19-cv-02237-RBD-LRH Document 70 Filed 01/22/21 Page 1 of 14 PageID 4387




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 UNITED STATES OF AMERICA;
 STATE OF FLORIDA; and OMNI
 HEALTHCARE, INC.,

       Plaintiffs,

 v.                                                     Case No. 6:19-cv-2237-Orl-37LRH

 HEALTH FIRST, INC.; HEALTH FIRST
 MEDICAL GROUP, LLC; STEVEN
 JOHNSON; JOSEPH FELKNER; DREW
 RECTOR; LEONARD GRECUL; MARK
 MENDOLLA; THOMAS SWAIN;
 STEVEN KARAS; ENRIQUIE
 POLANCO; JOSEPH MCCLURE; LEE
 SCHEINBART; SIMON VINARSKY;
 MATTHEW GERELL; AMIT
 BAROCHIA; ROBERT SPRAWLS;
 ASISH DELAL; JOHN BOMALASKI;
 GERMAINE BLAINE; FIRAS
 MUWALA; RITESH PATIL;
 GRAINGER STEELE LANNEAU;
 JAMES NEEL; and JEFFREY
 STALNAKER,

       Defendants.
 _____________________________________

                                            ORDER

       Before the Court are four motions to dismiss Plaintiffs’ Second Amended Qui Tam

 Complaint    (Doc.   50   (“Complaint”)).    (Docs.   55–58   (collectively,   “Motions”).)

 Plaintiff/Relator Omni Healthcare, Inc. (“Relator” or “Omni”) responded. (Doc. 65.) On

 review, the Motions are granted in part.



                                              1
Case 6:19-cv-02237-RBD-LRH Document 70 Filed 01/22/21 Page 2 of 14 PageID 4388




                                   I.     BACKGROUND 1

        First, some brief context on qui tam actions. “The False Claims Act [FCA] is the

 primary law on which the federal government relies to recover losses caused by fraud.”

 Bingham v. HCA, Inc., 783 F. App’x 868, 870 (11th Cir. 2019) (citation omitted). “The FCA

 permits a private individual, known as a relator, to bring a qui tam action on the relator’s

 behalf and the government’s behalf for any FCA violation.” U.S. ex rel. Mastej v. Health

 Mgmt. Assoc., Inc., 591 F. App’x 693, 696–97 (11th Cir. 2014).

        Here, Relator alleges Defendants are engaged in a fraudulent scheme, whereby

 doctors are rewarded monetarily for referring patients to receive care within the same

 health system and for prescribing drugs; then Medicare is billed for those patients. (See

 Doc. 50.) Let’s first discuss the actors before turning to the scheme and the Medicare

 claims.

        A.     The Actors

        Defendant Health First Medical Group LLC (“HFMG”) is a multi-specialty

 physician group. 2 (Doc. 50, ¶ 8.) Defendant Health First, Inc. (“Health First”) is a health

 system that owns HFMG and four hospitals. (Id.) Defendants Steven Johnson, Joseph

 Felkner, Drew Rector, Matthew Gerrell, and Jeffrey Stalnaker (“Executive Defendants”)

 were executives of Health First and HFMG. (Id. ¶¶ 10–14.) Defendants Leonard Grecul,

 Mark Mendolla, Thomas Swain, Steven Karas, and Enrique Polanco (“Cardiologist



        1 The facts in the Complaint (Doc. 50) are taken as true and construed in the light
 most favorable to Plaintiffs. See Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003).
        2 HFMG was formerly known as Melbourne Internal Medicine Associates, P.A. so

 at times the Complaint, uses “MIMA” to refer to HFMG. (See Doc. 50, ¶¶ 8, 17.)
                                              2
Case 6:19-cv-02237-RBD-LRH Document 70 Filed 01/22/21 Page 3 of 14 PageID 4389




 Defendants”) are cardiologists at HFMG. (Id. ¶¶ 15–19.) And Defendants Joseph

 McClure, Lee Scheinbard, Simon Vinarsky, Firas Muwalla, Grainger Steele Lanneau,

 Ritesh Patil, James Neel, Richard Sprawls, John Bomalaski, Amit Barochia, Germaine

 Blaine, and Ashish Dalal (“Oncologist Defendants”) are oncologists at HFMG. (Id.

 ¶¶ 20–29, 154.)

        Omni is a multi-specialty physician group, like HFMG, partially owned by Dr.

 Craig Deligdish. (Id. ¶¶ 7, 48.) Dr. Deligdish has a prominent private practice and in his

 free time, acts as a relator with Omni. (See id. ¶¶ 48–61.) Dr. Deligdish’s personal

 experience with Health First has not been positive. (See id. ¶¶ 125–129.) Despite having

 medical privileges at one of Health First’s hospitals, an admitting nurse practitioner told

 Dr. Deligdish’s patient he did not. (Id. ¶ 125.) Dr. Deligdish complained to the hospital’s

 CEO, Mr. Johnson, about the incident. (Id. ¶ 127.) Mr. Johnson responded that the nurse

 was informed Dr. Deligdish had hospital privileges and assured Dr. Deligdish it would

 not happen again. (Id. ¶ 129.) But since then, there have been similar incidents. (Id.)

        B.      The Scheme

        Relator contends this is part of a larger problem: a scheme by Health First and

 HFMG to reward its doctors for referring patients internally, rather than to healthcare

 facilities not owned by Health First. (See id. ¶¶ 81–107.) Relator alleges multiple ways this

 occurs. (See id.)

        First, medical directorships. When Health First acquired HFMG, it required

 HFMG doctors to sever their directorships with entities Health First considered

 competitors. (Id. ¶ 77.) Health First assured HFMG doctors they would be made whole

                                              3
Case 6:19-cv-02237-RBD-LRH Document 70 Filed 01/22/21 Page 4 of 14 PageID 4390




 through compensation. (Id.) More than a third of HFMG’s doctors receive additional

 compensation from Health First as medical directors, despite some doctors failing to

 complete time sheets and performing little services. (Id. ¶¶ 78–79.) One HFMG doctor

 refused a medical directorship because he thought it required him to perform little to no

 service. (Id. ¶ 80.)

        Second, pay formulas. Health First compensates HFMG doctors based on the

 Relative Value Unit (“RVU”) formula, which measures the physician work and the

 resources and expertise needed to care for patients. (Id. ¶¶ 83, 84.) And the “wRVU,” a

 component of the RVU, considers the time and skill needed to deliver a service. (Id. ¶ 84.)

 The RVU is multiplied by a conversion factor to create a professional fee. (Id.) Health First

 inflated the conversion factor by basing it on doctors’ W-2 earnings, which included pay

 that should not have been included. (Id. ¶ 86.) The wRVU also artificially inflated

 compensation for physicians performing multiple procedures—not applying discounts

 when multiple procedures were performed at once, despite Medicare only reimbursing

 for one procedure at a time. (Id. ¶ 88.)

        Third, on call compensation. Physicians that work for Health First receive wRVUs

 for on-call services, increasing their compensation but private physicians don’t. (Id. ¶ 92.)

        Fourth, mid-level providers. Mid-level providers include nurse practitioners,

 nurse midwives, nurse anesthetists, and physician’s assistants. (Id. ¶ 93.) HFMG

 employed 31 mid-level providers and noted these mid-level providers refer patients to

 physicians and increase physician pay. (Id. ¶¶ 94–96.) One Health First physician said he

 received between $75,000 to $100,000 from each mid-level provider each year. (Id. ¶ 97)

                                              4
Case 6:19-cv-02237-RBD-LRH Document 70 Filed 01/22/21 Page 5 of 14 PageID 4391




        Fifth, physician compensation calculations. When Health First acquired HFMG, it

 developed a plan to compensate physicians based on RVUs. (Id. ¶¶ 99–101.) If the plan

 was followed properly, it would yield a fair market value compensation for physicians.

 (Id. ¶ 102.) But Health First did not follow the plan; instead it increased physician

 paychecks. (Id. ¶¶ 103–04.) In 2012, a physician demanded an adjustment on his

 compensation and Health First gave in, despite it being contrary to the RVU system—the

 doctor’s compensation increased by $80,000. (Id. ¶¶ 104–05.)

        Parallel to these strategies are the referrals. (See id. ¶¶ 108–45.) Publicly available

 data shows each time a HFMG physician treated a patient that same patient was later

 treated at one of Health First’s four hospitals within sixty days. (Id. ¶ 109.) After Health

 First acquired HFMG, referrals from HFMG physicians to Health First hospitals spiked.

 (Id.) And the doctors that referred the fewest number of patients were paid the least; those

 that referred the most were paid the most. (Id. ¶¶ 113–16.) Health First scrutinized doctors

 for the number of patients they referred to outside, non-Health First entities. (Id. ¶ 118.)

 And Health First discourages these outside referrals by requiring time-consuming

 paperwork to make an outside referral—paperwork unnecessary for an internal referral.

 (Id. ¶ 119.)

        The preference for internal referrals is also reflected in doctors’ contracts. (See id.

 ¶ 137.) One doctor’s 2017 contract directed him to refer patients within the Health First

 system unless the patients request otherwise, the patient’s payor dictates, or it’s medically

 necessary to go elsewhere. (Id.) The contract states compensation has not been

 determined by considering the volume of referrals. (Id. ¶ 141.) But a doctor can collect a

                                               5
Case 6:19-cv-02237-RBD-LRH Document 70 Filed 01/22/21 Page 6 of 14 PageID 4392




 bonus if she arranges for a certain percentage of breast cancer screenings, colonoscopies,

 and body mass index assessments for her patients. (Id. ¶¶ 141–44.)

        Health First also provided bonuses to HFMG oncologists based on the volume and

 value of medications they prescribed. (Id. ¶¶ 146–54.) Their compensation was based on

 their “Contribution Margin” which is the difference between revenue and cost from

 patients. (Id. ¶¶ 151–52.) And fifteen oncologists were paid based on the value of the

 chemotherapy drugs they administered. (Id. ¶ 154.)

        C.     Medicare Claims

        But it’s not an FCA action without fraudulent submissions to the Government. See

 31 U.S.C. § 3729(a). Relator attaches a document with over 5,500 entries listing a redacted

 patient name, the Medicare claim number, the date, the physician, and the Medicare

 payment. (Doc. 50-1.) These entries include claims from several named Defendants. (See

 id.)

        So Relator sued Defendants under the federal FCA and Florida’s FCA, alleging

 Defendants defrauded Florida and the United States. (Doc. 50.) The United States and the

 State of Florida declined to intervene. (Docs. 7, 8.) Now Defendants move to dismiss the

 Complaint. (Docs. 55–58.) With Relator’s response (Doc. 65), the matter is ripe.

                                      II.    ANALYSIS

        Defendants argue Relator lacks standing and the Complaint fails to satisfy Federal

 Rules of Civil Procedure 8 and 9(b). (Docs. 55–58.) Let’s take each in turn.

        A.     Standing

        Article III, Section 2 of the United States Constitution limits federal courts’

                                              6
Case 6:19-cv-02237-RBD-LRH Document 70 Filed 01/22/21 Page 7 of 14 PageID 4393




 jurisdiction to actual cases and controversies. Standing is a part of this limitation, as a

 threshold jurisdictional question that must be resolved before a court can turn to a claim’s

 merits. Bochese v. Town of Ponce Inlet, 405 F.3d 964, 974 (11th Cir. 2005). Health First,

 HFMG, and Oncologist Defendants, argue Relator lacks standing because Relator signed

 a general release against Defendants for claims predating June 9, 2017. (Doc. 55, pp. 36–

 39; Doc. 56, p. 16.) And so, they argue, Relator has no standing to sue for these claims.

 (Doc. 55, pp. 36–39; Doc. 56, p. 16.) But Relator explicitly alleges the relevant conduct

 occurred from June 10, 2017 through present day. (Doc. 50, ¶ 2.) So the standing argument

 is without merit.

        B.     False Claims Act

        The Court analyzes Relator’s federal and Florida FCA claims together, as the

 parties do, because the Florida FCA is modeled after the federal FCA. (Docs. 55–58, 65);

 see U.S. ex rel. Heater v. Holy Cross Hosp., Inc., 510 F. Supp. 2d 1027, 1033 n.5 (S.D. Fla.

 2007). To establish a cause of action under the FCA, “a relator must prove three elements:

 (1) a false or fraudulent claim; (2) which was presented, or caused to be presented, by the

 defendant to the United States for payment or approval; (3) with the knowledge that the

 claim was false.” United States v. R&F Prop. Lake Cnty., Inc., 433 F.3d 1349, 1355 (11th Cir.

 2005) (citing 31 U.S.C. § 3729(a)).

        Since FCA claims are based upon fraudulent submissions to the Government, they

 must be pled with particularity under Rule 9(b). Fed. R. Civ. P. 9(b); see Corsello v. Lincare,

 Inc., 428 F.3d 1008, 1012 (11th Cir. 2005). “An FCA complaint satisfies Rule 9(b) if it sets

 forth facts as to time, place, and substance of the defendant’s alleged fraud, specifically

                                               7
Case 6:19-cv-02237-RBD-LRH Document 70 Filed 01/22/21 Page 8 of 14 PageID 4394




 the details of the defendants’ allegedly fraudulent acts, when they occurred, and who

 engaged in them.” U.S. ex rel. Mastej, 591 F. App’x at 703 (cleaned up). Let’s first review

 the alleged fraudulent scheme before turning to the Medicare claims.

               1.     Fraudulent Scheme

        A healthcare provider is liable under the FCA “if it falsely certifies that it is in

 compliance with federal health care laws that are a condition of payment.” United States

 v. HPC Healthcare, Inc., 723 F. App’x 783, 788 (11th Cir. 2018). Relator alleges Defendants

 violated two such health care laws—the Stark Statute and the Anti-kickback Statute. (Doc.

 50); see U.S. ex rel. Mastej, 591 F. App’x at 697–98. “[T]he Stark statute prohibits doctors

 from referring Medicare patients to a hospital if those doctors have certain specified types

 of ‘financial relationships’ with the hospital.” U.S. ex rel. Mastej, 591 F. App’x at 698. And

 it prohibits “that same hospital from presenting claims for payment to Medicare for any

 medical services it rendered to such referred patients. Id. “[T]he Anti-kickback statute

 prohibits a hospital from financially inducing a person to refer a Medicare patient.” Id. It

 also prevents receiving a kickback for recommending purchase of any item for which

 payment may be made by a Federal health care program. 42 U.S.C. § 1320a-7b(b)(1).

        Relator alleges Health First compensates HFMG doctors based on referrals to

 Health First facilities. (Doc. 50, ¶ 1.) It says Health First accomplishes this by inflating

 HFMG doctors’ compensation through medical directorships, manipulated pay

 formulas, on-call compensation, and pay for supervising mid-level providers. (Id. ¶¶ 77–

 107.) But Relator does not specify which doctors were overpaid for their referrals nor do

 the allegations directly connect the compensation strategies with the number of referrals,

                                               8
Case 6:19-cv-02237-RBD-LRH Document 70 Filed 01/22/21 Page 9 of 14 PageID 4395




 leaving the Court with the conclusion that all HFMG doctors were overpaid, regardless

 of referrals. (See id.); cf. U.S. ex rel. Mastej, 591 F. App’x at 705 (identifying the names of

 the doctors who received the improper incentives). Relator alleges HFMG doctors who

 refer the most are paid the most and HFMG doctors who are paid the least refer the least.

 (Doc. 50, ¶ 113.) But Relator does not explain how this occurs—or tie the statistical

 anomaly to a fraudulent act. And the allegations regarding doctors’ contracts don’t fare

 better. Relator alleges doctors receive bonuses based on meeting a percentage of certain

 screenings and tests for patients but doesn’t allege these screenings must be done through

 referrals to Health First facilities. (See id. ¶¶ 141–44.) As Relator has not alleged how

 Health First paid HFMG based on referrals, it fails to satisfy Rule 9(b). See Bingham, 783

 F. App’x at 877.

        Relator also alleges oncologists were paid based on the drugs they prescribed, in

 violation of the Anti-Kickback Statue. (Doc. 50, ¶¶ 146–54.) But Relator’s explanation of

 how this occurs is confusing. Relator alleges Health First used a report called the

 “Contribution Margin” to calculate an oncologist’s compensation. (Id. ¶ 151.) The

 Contribution Margin compares “revenue and costs to calculate the contribution margin

 of each physician.” (Id.) As an example, Relator says “a case with $21,072 and costs of

 $14,063 would generate a contribution margin of $7,008 for that doctor.” (Id. ¶ 152.) But

 then the Contribution Margin seems to depend on numerous other avenues for revenue

 beyond drugs. (See id.) So it’s not clear how the Contribution Margin compensates

 oncologists based on their drug administration, rather than for example, cutting costs.

 (See id.) Realtor also alleges fifteen oncologists (twelve are Oncologist Defendants), were

                                               9
Case 6:19-cv-02237-RBD-LRH Document 70 Filed 01/22/21 Page 10 of 14 PageID 4396




 compensated by Health First based on the value and amount of chemotherapy drugs they

 administered. (Id. ¶ 154.) But it does not allege when this occurred or provide any further

 detail on the scheme. (Id.) Relator references “newly-hired Space Coast oncologists”

 which appears to refer to the 2015 acquisition of the Space Coast Cancer Center by HFMG.

 (Id. ¶ 146.) But Relator’s claims are limited from June 10, 2017 to present. (Id. ¶ 2.) So

 Relator has failed to allege a fraudulent scheme with particularity. See U.S. ex rel. Mastej,

 591 F. App’x at 703.

               2.       Medicare Claims

        Even if Relator had properly alleged a fraudulent scheme under Rule 9(b), it has

 failed to allege the “sina qua non of an FCA violation”—a false submission to the United

 States. U.S. ex rel. Mastej, 591 F. App’x at 703 (cleaned up). A relator cannot “describe a

 private scheme in detail” and then allege, with no reason for its belief, that a false claim

 was submitted to the Government. Id. at 704 (cleaned up). “Instead, some indicia of

 reliability must be given in the complaint to support the allegation of an actual false claim

 for payment being made to the Government.” Id. (cleaned up). While “a relator with

 direct, first-hand knowledge of the defendants’ submission of false claims” may provide

 that reliability, “a plaintiff-relator without first-hand knowledge of the defendants’

 billing practices is unlikely to have a sufficient basis for such an allegation.” Id. “At a

 minimum, a plaintiff-relator must explain the basis for her assertion that fraudulent

 claims were actually submitted.” Id.

        Relator attached to its Complaint an over 300-page list of Medicare claims, with

 seventeen categories: patient last name; patient first name; gender; DOB; Medicare Part;

                                              10
Case 6:19-cv-02237-RBD-LRH Document 70 Filed 01/22/21 Page 11 of 14 PageID 4397




 Claim #; From Date; Thru Date; Rendering NPI; Rendering NPI Taxonomy; Rendering

 NPI Address; Rendering NPI City; Rending NPI State; Medicare Payment; Principal Dx;

 and Primary Procedure Code.3 (Doc. 50-1 (“Medicare List”).) For example, the first entry

 is for a female treated from January 12, 2017 through January 19, 2017 by Dr. Barochia in

 Melbourne, Florida for dehydration—Medicare paid $2.94. (Id. at 3.) While detailed, the

 Medicare List is missing critical details. Were these patients referred? Or was the

 Medicare claim for a drug attached to an improper kickback?

        Assuming Defendants engaged in a fraudulent scheme to pay doctors based on

 referrals or drug administration, this conduct only becomes an FCA violation if

 Defendants billed Medicare for referred patients or patients prescribed drugs under the

 fraudulent system. See U.S. ex rel. Mastej, 591 F. App’x at 706. The Medicare List does not

 specify whether the patient was referred to Health First or simply walked in the door to

 receive medical care. (See Doc. 50-1.) It also does not specify who billed Medicare for the

 claims. (See id.) Health First? HFMG? The treating physician? Without these details, the

 Medicare List does not sufficiently allege a false claim was submitted to the United States

 by Defendants under Rule 9(b). See United States v. Choudhry, 262 F. Supp. 3d 1299, 1310

 (M.D. Fla. 2017).

        Relator contends it need not provide specific examples of false claims because “as

 an expert in the field with personal knowledge of Defendants’ unlawful conduct . . . there

 is sufficient indicia of reliability without patient data.” (Doc. 50, ¶ 162.) Not so. Relator is




        3   Patients’ personal identifying information has been redacted. (See Doc. 50-1.)
                                               11
Case 6:19-cv-02237-RBD-LRH Document 70 Filed 01/22/21 Page 12 of 14 PageID 4398




 not an insider—Dr. Deligdish did not work for Health First or HFMG. (See id. ¶ 61.) And

 Relator provides no other basis to establish personal knowledge of Defendants’ billing

 practices. (See Doc. 50.) According to the Complaint, Dr. Deligdish’s first-hand account

 of Defendants’ practices relates to them denying him hospital privileges. (Id. ¶¶ 125–29.)

 This does not give him personal knowledge of Defendants’ claims to Medicare. (See Doc.

 65, pp. 5–7.) Without personal knowledge of billing practices, Relator must provide

 sufficient details of Defendants’ false claims to provide the requisite indicia of reliability

 to the Complaint. See U.S. ex rel. Mastej, 591 F. App’x at 704–05. It has not done so.

        Instead, Relator improperly “piles inference upon inference.” Hopper v. Solvay

 Pharm., Inc., 588 F.3d 1315, 1326 (11th Cir. 2009). While Relator “is not expected to actually

 prove his allegations,” the Court “cannot be left wondering whether a plaintiff has offered

 mere conjecture or a specifically pleaded allegation on an essential element of the

 lawsuit.” U.S. ex rel. Clausen v. Lab. Corp. of Am., Inc., 290 F.3d 1301, 1313 (11th Cir. 2002).

 Relator failed to allege with particularity how Health First and HFMG compensated

 doctors based on referrals, who was part of this fraudulent scheme (as opposed to all

 HFMG doctors), when oncologists received bonuses based on drug administration, and

 which Medicare claims were tainted because of improper referrals or kickbacks for drug

 administration—and as an outsider, the basis for these allegations. See U.S. ex rel. Mastej,

 591 F. App’x at 703–705. As Relator fails to meet the requirement of Rule 9(b), the

 Complaint is dismissed, but without prejudice. See Cooper v. Blue Cross & Blue Shield of

 Fla., Inc., 19 F.3d 562, 568–69 (11th Cir. 1994). Relator will be given an opportunity to



                                               12
Case 6:19-cv-02237-RBD-LRH Document 70 Filed 01/22/21 Page 13 of 14 PageID 4399




 amend the Complaint. But opportunities to amend are not unlimited, so Relator is

 encouraged to provide as much detail as possible to satisfy Rule 9(b).

                                    IV.    CONCLUSION

       It is ORDERED AND ADJUDGED:

       1.     Defendants Health First, Inc. and Health First Medical Group, LLC’s

              Motion to Dismiss (Doc. 55); Oncologist Defendants’ Dispositive Motion to

              Dismiss (Doc. 56); Defendants, Leonard Grecul, Mark Mendolla, Thomas

              Swain, Steven Karas, and Enrique Polanco’s Motion to Dismiss (Doc. 57);

              and Defendants Steven Johnson, Joseph Felkner, Drew Rector, Matthew

              Gerrell and Jeffrey Stalnaker’s Motion to Dismiss (Doc. 58) are GRANTED

              IN PART AND DENIED IN PART:

              a.     Plaintiffs’ Second Amended Qui Tam Complaint (Doc. 50) is

                     DISMISSED WITHOUT PREJUDICE;

              b.     In all other respects, the Motions are DENIED.

       2.     By Thursday, February 4, 2021, Plaintiffs may file an amended complaint

              correcting the deficiencies identified in this order. Failure to timely file will

              result in this action being closed without further notice.

       DONE AND ORDERED in Chambers in Orlando, Florida, on January 22, 2021.




                                             13
Case 6:19-cv-02237-RBD-LRH Document 70 Filed 01/22/21 Page 14 of 14 PageID 4400




 Copies to:
 Counsel of Record




                                      14
